HALL, Justice:
Defendant appeals a District Court trial de novo 1 conviction of maintaining a mobile home as a residence in an unauthorized zone in violation of the St. George City Code.2
The defendant was initially tried and convicted by a jury in the City Court of St. George, was granted a new trial and was again convicted after a jury trial.
On the day scheduled for trial in the District Court defendant appeared pro se, announced he was prepared to proceed and the jury trial ensued and concluded with a conviction. At no time during the proceedings was a constitutional issue framed, presented to the court or ruled upon. However, on appeal here, defendant asserts he was denied the right to counsel by virtue of the court’s refusal to permit a lay person, not a member of the bar, to represent him.3
This court has had this issue of right to appeal before it a number of times4 and most recently in State v. Sheldon,5 Vernal City v. Critton6 and in Salt Lake City v. Perkins,7 all of which are dispositive.
There having been no constitutional issue raised in the District Court, the decision of that court is final and not reviewable here.
Appeal dismissed. No costs awarded.
ELLETT, C. J., and CROCKETT, MAU-GHAN and WILKINS, JJ., concur.

. Section 78-5-14, U.C.A., 1953; Article VIII, Section 9, Constitution of Utah.


. Section 5-7-3, St. George City Code.


. See Section 78-51-25, U.C.A., 1953, allowing no practice of law without a license, but allowing one to represent own interests though unlicensed.


. Beginning with: Salt Lake City v. Lee, 49 Utah 197, 161 P. 926.


. Utah, 545 P.2d 513 (1976).


. Utah, 565 P.2d 408 (1977).


. 122 Utah 43, 245 P.2d 1176.